     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 1 of 9 Page ID #:1



 1
     RICHARD P. HERMAN, SBN 53743
 2   LAW OFFICE OF RICHARD P. HERMAN
     P.O.BOX 53114
 3
     IRVINE, CA 92619
 4   Telephone: (714)547-8512
 5
     Facsimile: (949)209-2693
     Email:rherman@richardphermanlaw.com
 6
     Attorney for Plaintiff
 7   Mark Moon
 8

 9                          UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
11
     MARK MOON Individually,                     )   CASE NO: 8:19CV-00258
12                                               )
                  Plaintiff,                     )
13                                               )   COMPLAINT FOR DAMAGES AND
                                                 )   INJUNCTIVE RELIEF FOR
14                                               )
     vs.                                         )   VIOLATIONS OF: AMERICANS
15                                               )   WITH DISABILITIES ACT; RLIUP
     COUNTY OF ORANGE, a                         )
16   Governmental Entity; DON BARNES, , )            CIVIL RIGHTS AND BANE ACT.
17
     Individually and in his official capacity; ))
     and DOES 1-50.                              )   JURY TRIAL DEMANDED
18                                               )
                                                 )
19                 Defendants.                   )
                                                 )
20

21        Plaintiff Mark Moon complains of the County of Orange, Don Barnes,
22
     Individually and in his official capacity as Orange County Sheriff and DOES 1-50
23
     (“Defendants”), and alleges as follows:
24

25                                              I.
26                                          PARTIES
27
         1.     Plaintiff is a California resident with disabilities. He suffers
28


                                          COMPLAINT
                                              1
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 2 of 9 Page ID #:2



 1
     from atrophy of the left leg and mental health disabilities. Plaintiff is an SSI

 2   recipient. Plaintiff is housed in the Orange County jail.
 3
        2.     Plaintiffs’ claim arises out of the acts of the Orange County Sheriff’s
 4

 5   Department in the Orange County Jails in the County of Orange, State of
 6
     California. Accordingly, venue is proper within the Central District of California,
 7

 8   Southern Division.
 9
        3.     Defendants County of Orange and Don Barnes operate the Orange
10
     County Jails.
11

12      4.      Plaintiff does not know the true names of Defendants, their capacities,
13
     their connection to the jail , or their relative responsibilities in causing the access
14

15   violations herein complained of, and alleges a joint venture and common
16
     enterprise by all such Defendants. Plaintiff is informed and believes that each of
17

18
     the Defendants herein, including DOES 1 through 50, inclusive, is responsible in

19   some capacities for the events herein alleged, or is a necessary party for obtaining
20
     appropriate relief. Plaintiff will seek leave to amend when the true names,
21

22   capacities, connections, and responsible of Defendants and Does 1 through 50,
23
     inclusive, are ascertained.
24

25                                               II.
                                JURISDICTION AND VENUE
26

27       5.    The Court has subject jurisdiction over the action pursuant to 28 U.S.C.
28
     § 1331 and 1343 (a)(3)&(a)(4) for violations of the Americans with Disabilities
                                         COMPLAINT
                                             2
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 3 of 9 Page ID #:3



 1
     Act of 1990, 42 U.S.C. §12101, et seq, the RLUIPA, 42 U.S.C. §2000 and 42

 2   U.S.C. §1983.
 3
        6.         Pursuant to supplemental jurisdiction, an attendant and related cause of
 4

 5   action, arising from the same nucleus of operative facts and arising out of the same
 6
     transactions, is also bought under California’s BANE Civil Rights Act.
 7

 8      7.         Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is
 9
     founded on the fact that the jail which is the subject of this action is located in this
10
     district and that Plaintiff’s cause of action arose in this district.
11

12                                                 III.
13
                                    FACTUAL ALLEGATIONS
14
             8.      Plaintiff has been and is presently a prisoner in the County Jails since
15
     January 15, 2017.
16

17           9.       The jail is a public facility, a place of public accommodation.
18
             10.         Maneuvering in the jail is one of the facilities, privileges, offered
19

20   by Defendants to inmates of the jail.
21
             11.         Unfortunately, the jail does not accommodate Mark Moon’s
22

23
     mobility issues and mental disability issues and instead has kept him in

24   disciplinary isolation 30 days in and 3 days”off” since January 15, 2017 and
25
     intends to keep him in disciplinary until 2020, harming rather than accommodating
26

27   his disabilities.
28
             12.    Defendants have failed to maintain in operable working condition
                                             COMPLAINT
                                                 3
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 4 of 9 Page ID #:4



 1
     those features of facilities and equipment that are required to be readily accessible

 2   to and usable by persons with disabilities at the subject property.
 3
            13.      Plaintiff personally encountered these barriers.
 4

 5          14.      This facility denied the plaintiff full and equal access and caused
 6
     difficulty, discomfort, and embarrassment.
 7

 8          15.       The defendants have failed to maintain in working and useable
 9
     condition those features and services required to provide access to persons with
10
     disabilities.
11

12          16.       Given the obvious and blatant nature of the barriers and violations
13
     and lack of services alleged herein, the plaintiff alleges, on information and belief,
14

15   that there are other violations on the site that relate to his disability. Plaintiff will
16
     amend the complaint, to provide proper notice regarding the scope of this lawsuit,
17

18
     once further inspection is conducted. However, please be on notice that the

19   plaintiff seeks to have all barriers related to his disability remedied. See Doran v.
20
     7-11 , 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one
21

22   barrier at a site, he can sue to have all barriers that relate to his disability removed
23
     regardless of whether he personally encountered them).
24

25
                                   FIRST CAUSE OF ACTION
26
      VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990 ( On
27
       behalf of Plaintiff and against all Defendants.) (42 U.S. C. Section 12101, et seq.)
28


                                           COMPLAINT
                                               4
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 5 of 9 Page ID #:5



 1
           17.    By re-pleads and incorporates by reference, as if fully set forth again

 2   herein, the allegations contained in all prior paragraphs of this complaint.
 3
           18.     Under the ADA, it is an act of discrimination to fail to ensure that the
 4

 5   privileges, advantages, accommodations, facilities, goods and services in a jail is
 6
     offered on a full and equal basis to anyone. See 42 U.S.C. § 12182(a).
 7

 8   Discrimination is defined, inter alia, as follows:
 9
                  a. A failure to make reasonable modifications in policies, practices,
10
                     or procedures, when such modifications are necessary to afford
11

12                   goods, services, facilities, privileges, advantages, or
13
                     accommodations to individuals with disabilities, unless the
14

15                   accommodation would work a fundamental alteration of those
16
                     services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).(emphasis
17

18
                     added).

19                b. A failure to remove A failure to remove architectural barriers
20
                     where such removal is readily achievable. 42 U.S.C. §
21

22                   12182(b)(2)(A)(iv). Barriers are defined by reference to the
23
                     ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”
24

25                c. A failure to make alterations in such a manner that, to the
26
                     maximum extent feasible, the altered portions of the facility are
27
                     readily accessible to and usable by individuals with disabilities,
28


                                         COMPLAINT
                                             5
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 6 of 9 Page ID #:6



 1
                     including individuals who use wheelchairs or to ensure that, to the

 2                   maximum extent feasible, the path of travel to the altered area and
 3
                     the bathrooms, telephones, and drinking fountains serving the
 4

 5                   altered area, are readily accessible to and usable by individuals
 6
                     with disabilities. 42 U.S.C. § 12183(a)(2).
 7

 8         19.    A public accommodation must maintain in operable working
 9
     condition those features of its facilities and equipment that are required to be
10
     readily accessible to and usable by persons with disabilities. 28 C.F.R. §
11

12   36.211(a).
13
           20.     Here, the failure to ensure that the accessible services were available
14

15   and ready to be used by the plaintiff is a violation of the law.
16
           21.      Plaintiff will continue to reside in the Orange County jail but he
17

18
     has been and will continue to be discriminated against due to the lack of accessible

19   facilities and, therefore, seeks injunctive relief to remove the barriers and
20
     accommodate his disability.
21

22                              SECOND CAUSE OF ACTION
23
                           RLUIPA AGAINST ALL DEFENDANTS
24

25         22.    By re-pleads and incorporates by reference, as if fully set forth again
26
     herein, the allegations contained in all prior paragraphs of this complaint.
27

28


                                         COMPLAINT
                                             6
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 7 of 9 Page ID #:7



 1
           23.    Defendants failed to provide access to religious services or clergy

 2   substantially burdening Plaintiff’s religious exercise.
 3
                                 THIRD CAUSE OF ACTION
 4

 5                                      42 U.S.C §1983
 6
           24.     By re-pleads and incorporates by reference, as if fully set forth again
 7
     herein, the allegations contained in all prior paragraphs of this complaint.
 8

 9         25.    Defendants failed to provide access to religious services or clergy
10
     substantially burdening Plaintiff’s religious exercise.
11

12         26.     Defendants practice of holding Plaintiff in disciplinary isolation for
13
     more than two years violates his Civil Rights including, religious access, exercise,
14

15
     dayroom, mobility and mental health disability access and services.

16                             FOURTH CAUSE OF ACTION
17
          VIOLATION OF BANE ACT (CAL.CIVIL CODE §52.1) AGAINST ALL
18                            DEFENDANTS
19

20         27.    By re-pleads and incorporates by reference, as if fully set forth again
21
     herein, the allegations contained in all prior paragraphs of this complaint.
22

23         28.    Defendants, interfered or attempted interfere by threats, intimidation,
24
     or coercion with Plaintiff’s rights under state and federal laws and under the state
25

26
     and federal constitution, including, without limitation, the right to be free from

27   imprisonment without probable cause, including his rights under Civil Code §43,
28


                                        COMPLAINT
                                            7
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 8 of 9 Page ID #:8



 1
     Penal Code §§149, 240, and 242, and his rights under the Fourth and Fourteenth

 2   Amendments to the United States Constitution and under Articles 1, §§1, 7, and 13
 3
     of the California Constitution.
 4

 5          29.   Defendants’ conduct caused Plaintiff extreme emotional distress.
 6
            30.   Plaintiff’s claims against the County are based on its maintaining and
 7

 8
     permitting the practices, policies and customs as described. In particular, the

 9   County condoned, encouraged, fostered and/or encouraged, fostered and/or ratified
10
     the unlawful conduct. Plaintiff is further informed and believes and thereon alleges
11

12   that Defendants have ratified the unconstitutional and illegal conduct towards
13
     Plaintiff.
14

15          31.   As a result of their conduct, Defendant is liable for Plaintiff’s injuries,
16
     either because they were integral participants in the misconduct, or because they
17
     failed to intervene when they had the opportunity and duty to do so to prevent
18

19   these violations.
20
            32.     Plaintiff alleges that the acts of the individual DOE Defendants were
21

22   willful, malicious, intentional, oppressive, reckless, and/or were done in willful and
23
     conscious disregard of Plaintiffs’ rights, welfare and safety, thereby justifying the
24

25
     award of punitive and exemplary damages in an amount to be determined at time

26   of trial.
27
            33.      As a direct and legal result of Defendants’ acts and omissions,
28


                                         COMPLAINT
                                             8
     Case 8:19-cv-00258-JVS-KES Document 1 Filed 02/08/19 Page 9 of 9 Page ID #:9



 1
     Plaintiff has suffered damages, including, without limitation, pain and suffering,

 2   extreme mental and emotional distress, medical expenses, attorneys’ fees, costs of
 3
     suit, loss of earnings, and other pecuniary losses not yet ascertained.
 4

 5                                           PRAYER
 6
           WHEREFORE Plaintiff prays that this Court award damages and provide
 7

 8   relief as follows:
 9
           34.      For injunctive relief, compelling Defendants to comply with the
10
     Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11

12   plaintiff is not yet invoking section 55 of the California Civil Code and is not
13
     seeking injunctive relief under the Disabled Persons Act at all.
14

15         35.    Damages under the Unruh Civil Rights Act, which provides for actual
16
     damages and a statutory minimum of $4,000 per occasion.
17

18
           36.     Reasonable attorney fees, litigation expenses and costs of suit,

19   pursuant to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     DATED: February 8, 2019                       Respectfully submitted,
21

22

23

24                                                 __________________________
                                                   RICHARD P. HERMAN
25
                                                   ATTORNEY FOR PLAINTIFF
26                                                 MARK MOON
27

28


                                        COMPLAINT
                                            9
